DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 

Response to Amendment
Claims 7, 8 and 10-12 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every claim objection previously stated in the Final Office Action mailed 07/16/2021, hereinafter FOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 7 under BANAY; Slaven et al. US 20150152898 A1, hereinafter Banay, in view of BERTRAND; Jean-Luc et al. US 20170324021 A1, hereinafter Bertrand, have been fully considered 
In response to applicant’s argument with respect to claim 7 whereby Banay, fails to disclose the claim limitation: “actuating…a valve body… to a first position… fluidly connecting a first fluid port to a second fluid port based on the first position; … actuating…the valve body to a second position away from the first position; fluidly connecting a third fluid port to the first fluid port based on the second position;… actuating the valve body to a third position away from the first position, wherein the second position is between the third position and the first position; and fluidly connecting the first fluid port to the second fluid port based on the third position”, the examiner respectfully disagrees.  
The applicant argued that Banay fails to disclose the ‘actuation’ of the valve body to each of the first, second and third positions as claimed in Claim 1.  
The applicant states that Banay depicts four positions of the valve body, but the written description of Banay only describes the actuation of the valve into the first (‘opening’), second (‘closing’), and fourth (‘blocking’, claim 8).  The applicant further states that Banay fails to disclose actually actuating into the third position (as claimed connects the first and second ports identically as the first position). 
In response, it is the examiner’s position that the applicant has claimed the valve in such a way as to be open to the broadest reasonable interpretation of the text of the claim.  Therefore, the examiner’s identification of Banay’s valve positions from left to right as first, second, fourth, and third.  Without the applicant providing further limiting language within the claim, such interpretation of valve position identification is reasonable and reads upon the claim.  Furthermore, the fact that Banay’s disclosure 

Claim Objections
Claim 7 is objected to because of the following informalities:
Please amend lines 16-17 as follows: --fluidly connecting the first fluid port to the second fluid port --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable BANAY; Slaven et al. US 20150152898 A1, hereinafter Banay, in view of BERTRAND; Jean-Luc et al. US 20170324021 A1, hereinafter Bertrand.  Banay and Bertrand is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (body valves with failure positions); or the reference is reasonably pertinent to the problem faced by the inventor (controlling an actuator in the event of a failure).  MPEP2141.01(a) I.
Regarding claim 7, Banay discloses (Fig. 1) a method of actuating a fluid valve (1) assembly, comprising: 
actuating a valve body (depicted as a spool type valve body) of a servo valve to a first position (the far-left position); fluidly connecting a first fluid port (the bottom left port) to a second fluid port (the top left port) based on the first valve position (depicted as connected when in the first position); 
actuating the valve body to a second position (the third from the right position) away from the first position; fluidly connecting a third fluid port (the top right port) to the first fluid port (the bottom left port) based on the second position (depicted as connected when in the second position); 
actuating the valve body to a third position (the far right position) away from the first position wherein the second position is between the third position and the first position (as depicted in Fig. 1 and disclosed in [0026], the examiner has identified the four valve positions from left to right as first, second, fourth and third); and fluidly connecting the first fluid port to the second fluid port based on the third position (depicted as connected when in the third position, it is the examiner’s position that using the teachings of Banay for actuation to other positions, that it would have been obvious 
actuating, by a bias member (as depicted the valve body has a bias member on the far left) configured to urge the valve body toward the first position (as depicted the bias member urges the valve body toward the first (far left) position); 
fluidly connecting the first fluid port to the second fluid port 

Banay fails to explicitly state that actuating the valve body to the first position further comprises actuating an electrohydraulic valve configured to urge the valve body to the first position; and actuating the valve body to the second position further comprises actuating the electrohydraulic valve, wherein the electrohydraulic valve is further configured to urge the valve body to the second position.
Instead Banay discloses the valve body is actuated by generic “control means” [0026].
Bertrand discloses (Fig 1) a fluid valve assembly (1) comprising: a first fluid port (C1); a second fluid port (C2); a third fluid port (C3); a valve body (2) configured to be positioned at various positions that provide various ducts to fluidly connect the first, second and third ports appropriately,
wherein the second port and the third port are in fluidic communication with a fluid actuator (500), the fluid actuator configured to actuate in a first direction (extensive, leftwards) based on fluid flow in a first direction through the second port, and actuate in 
actuating, based on a first electrical current, a torque motor (20) of an electrohydraulic valve (100) to a first configuration [0027-0029]; 
actuating, by the electrohydraulic valve in the first configuration, a valve body (2) of a servo valve (2/3) to a first position; fluidly connecting a first fluid port to a second fluid port based on the first valve position; 
actuating, based on a second electrical current, a torque motor of an electrohydraulic valve to a second configuration [0027-0029]; 
actuating, by the electrohydraulic valve in the second configuration, the valve body to a second position away from the first position; fluidly connecting a third fluid port to the first fluid port based on the second valve position; 
actuating the valve body to a third position away from the second position opposite the first position; and fluidly connecting the first fluid port to the second fluid port based on the third valve position ([0024, 0027-0029] discloses that the servo valve body is actuated by the electrohydraulic torque motor (20) to various positions, each position associated with an electrical current applied to an electrical actuator (41, 42)).
Because both Banay and Bertrand teach valve body actuators, it would have been obvious to one skilled in the art to substitute the electrohydraulic valve of Bertrand for the generic body actuator of Banay to achieve the predictable result of urging the valve body into the appropriate positions.
Regarding claim 8, Banay discloses (Fig. 1) actuating the valve body to a fourth position (the second from the right position) away from the first position, the second 
Regarding claim 10, Bertrand discloses (Fig 1) the electrohydraulic valve (20) configured to position the valve body into the first position and the second position under nominal operational conditions [0029]. ([0058] of Bertrand discloses that upon actuator failure, the valve body (2) will actuate to a body end position (third position) under an elastic force, Banay depicts a failure/third position at the body end position, therefore upon failure of either/both the functionality will continue)
Regarding claim 11, Banay discloses (Fig. 1) the servo valve comprises a linear valve body configured to move linearly, and the first position, the second position, and the third position are linear positions of the linear valve body (depicted as a linear valve body).
Regarding claim 12, Banay discloses (Fig. 1) flowing a first fluid flow through the second port; actuating a fluid actuator in a first direction based the first fluid flow; flowing a second fluid flow through the third port; and actuating the fluid actuator in a second direction, opposite the first direction, based the second fluid flow [0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745